Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on April 28, 2021.
The application has been amended as follows: 
In the specification, in Table 1, page 35, under “Surface of major leaflets”, “roguse” is amended to “rugose”.
In the claim:
Claim 33 (Currently amended).  A tomato plant or a part thereof which does not differ from the plant of claim 29, in any of the characteristics [listed in Tables 1 and 2] of tomato variety NUN 00279 TOP, when the characteristics are determined at the 5% significance level when grown under the same environmental conditions, and wherein a representative sample of seed of tomato variety NUN 00279 TOP is deposited under Accession Number NCIMB 43684.
The above amendments are made to obviate a potential issue under 35 USC 112(b) and to correct a misspelling in the specification. Claims 29-48 are allowed.

Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PHUONG T BUI/Primary Examiner, Art Unit 1663